Citation Nr: 0013820	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-29 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a right foot 
condition, secondary to a service connected ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970, and had multiple inactive duty for training 
periods including March 1985 when he suffered an ankle 
injury.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to grant an increased 
rating for a service connected right ankle disability.  The 
case has twice previously come before the Board, where it was 
remanded in March 1998 for a Board Hearing, and remanded 
again in November 1998 for medical examination.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected right ankle disability is 
manifested by complaints of constant pain and swelling, and 
objective evidence of a right leg limp, ankle range of motion 
of 0 to 35 degrees, with pain on motion and early 
degenerative changes of the ankle.

3.  A January 1993 letter from Dr. Jonathan J. Lubitz, 
D.P.M., reveals a diagnosis of forefoot and rearfoot varus 
deformity for the veteran's right foot condition.  

4.  The January 1993 letter from Dr. Lubitz states that the 
veteran's right foot problem was probably related to his 
chronic ankle instability. 

CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating for 
a right ankle disability have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. § 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5271 
(1999).

2.  The claim of entitlement to service connection for a 
right foot condition is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Right ankle claim

The veteran has presented a well grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The veteran was granted 
service connection for the residuals of a right ankle strain 
in a December 1985 rating decision, with a 10 percent rating 
under Diagnostic Code 5271, effective April 1, 1985.  His 
service medical records show that he suffered a right ankle 
inversion injury while playing basketball on inactive duty 
for training in March 1985.  In a June 1986 rating decision, 
the RO granted a temporary 100 percent rating from February 
3, 1986 to April 30, 1986, for VA inpatient treatment of the 
right ankle.  In February 1986, the veteran underwent a 
modified Watson-Jones reconstruction of the right ankle 
following complaints of pain, swelling, stiffness and 
instability of the ankle, with synovitis.  He spent one month 
in a non-weight bearing status, followed by another month in 
a cast.  The RO reverted the disability rating to 10 percent 
effective May 1, 1986.  The 100 percent rating was later 
extended through August 31, 1986, in a November 1986 rating 
decision.        

In a May 1987 rating decision, the RO increased the right 
ankle disability rating to 20 percent under Diagnostic Code 
5271, effective September 1, 1986, based on the veteran's 
complaints of increased pain and swelling of the right ankle, 
and the need to wear a special boot for ankle stability in 
his job with the postal service.  In a May 1988 rating 
decision, the RO granted two separate temporary 100 percent 
disability ratings, for the periods September 21, 1987 to 
November 30, 1987 and January 13, 1988 to February 29, 1988, 
for arthroscopic surgery for removal of a right ankle spur in 
September 1987 and revision reconstruction surgery and 
removal of ankle hardware in January 1988.  The RO continued 
the 20 percent rating from March 1, 1988.  Subsequent rating 
decisions confirmed the 20 percent disability rating. 

The veteran has appealed the assignment of a 20 percent 
rating for his service connected right ankle injury, and 
contends that a higher rating is warranted.  After a review 
of the records, the Board finds that the evidence is against 
his claim for an increased evaluation.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5271, for limited motion of the ankle.  
Marked limited motion of the ankle is rated as 20 percent 
disabling, while moderate limited motion is rated as 10 
percent disabling.  The veteran is rated at 20 percent under 
DC 5271 for marked limitation of motion, which is the maximum 
rating allowed under this code section.  Therefore, an 
increased rating is not allowed under this code section.  

The most recent VA examination, from January 1999, shows that 
the veteran complains of his right ankle giving way, with 
pain and swelling of the ankle.  The examiner noted that the 
veteran's right ankle condition remained symptomatic and was 
essentially unchanged since the VA doctor's previous 
examination of the veteran in March 1994, when the veteran 
was diagnosed with chronic right ankle instability with 
recurrent sprains.  During the January 1999 examination, the 
veteran walked with a slight limp on the right, with initial 
stiffness when beginning to walk and some improvement 
thereafter.  He has a well-healed surgical scar, with 
swelling and tenderness over the lateral aspect of the ankle.  
Ankle range of motion testing revealed dorsiflexion to 
neutral and 35 degrees of plantar flexion, with complaints of 
increased pain on range of motion.  He was able to walk heel 
to toe, but with a limp to the right, and could squat and 
rise.  Drawer sign was felt to be no more than trace 
positive.  X-rays of the right ankle revealed an old healed 
trauma of the lateral malleolus, but no acute fractures or 
foci of bone destruction.  Early superimposed degenerative 
changes of the ankle were documented.  The diagnosis was 
chronic right ankle instability with recurrent sprains, 
status post two lateral reconstructions and arthroscopy.            

The Board notes that during his January 2000 Board Hearing 
the veteran complained of right ankle pain that was, on 
average, a 9 on a scale of 0 to 10, and of his ankle 
constantly locking up on him, requiring him to wear a brace 
for this instability.  The veteran stated that the ankle 
locks up on him due to his arthritis.  He also stated that he 
can walk for 5-10 minutes before ankle and foot pain affects 
him.  He explained that he has a lot of ankle swelling, a 
decreased ability to lift heavy objects, and that he has not 
worked since 1992 or 1993.    

As stated, the veteran is rated 20 percent for marked 
limitation of motion.  Objectively, the veteran displays some 
ankle limitation of range of motion - zero degrees in 
dorsiflexion vice 20 degrees and 35 degrees in flexion vice 
45 degrees.  While these test results in and of themselves 
may not be so severe as to be considered "marked 
limitation", the Board recognizes that ankle pain has 
affected the veteran's range of motion.  Thus, the 20 percent 
rating under DC 5271 is appropriate.        

The Board also considers whether the veteran's right ankle 
disability warrants an increased rating under any other 
diagnostic codes related to ankle disabilities.  DC 5270 is 
for ankylosis of the ankle; DC 5272 is for ankylosis of the 
subastragalar or tarsal joint; DC 5273 is for malunion of the 
os calcis or astragalus; and DC 5274 is for astragalectomy.  
The Board finds no basis for an additional rating under any 
of these code sections as there is no evidence of any of 
these disabilities in the record before the Board.  The Board 
also notes that the veteran referred to DC 5262, for 
impairment of the tibia and fibula, as a possible rating 
source.  The veteran referred to his use of an ankle brace 
and the fact that the 40 percent rating under DC 5262 applies 
to nonunion of the tibia and fibula with loose motion, 
requiring a brace.  The Board finds that this code section 
does not apply to the veteran's ankle condition because while 
the veteran wears an ankle brace, the medical evidence, 
including the most recent X-rays, does not show nonunion, or 
any problems of the tibia or fibula.  Rather, the evidence 
shows that the veteran's use of an ankle brace is to prevent 
the frequent ankle sprains that he has experienced.  
Therefore, a rating under DC 5262 is also not warranted.     

The veteran's representative has also argued that separate 
ratings should be assigned for the surgical scars and for 
traumatic arthritis of the right ankle.  Under Diagnostic 
Codes 7803 and 7804, superficial scars that are poorly 
nourished, with repeated ulceration, or that are tender and 
painful on objective demonstration, are assigned a 10 percent 
rating.  Scars may also be rated on the basis of limitation 
of function of the affected part under Diagnostic Code 7805.  

Although the veteran testified in January 2000 that the 
surgical scars were irritated by excessively hot water or by 
rubbing with a towel, none of the medical records or reports 
describe the scars as ulcerated, poorly nourished, or 
objectively tender and painful.  Moreover, neither the 
veteran nor the medical records and reports refer to any 
limitation of function of the ankle attributable to the scars 
themselves.  Consequently, the Board concludes that a 
separate, compensable evaluation is not warranted on the 
basis of surgical scars.

As for traumatic arthritis, the Board first notes that 
service connection has not been granted for this condition.  
Nonetheless, even if service connection were granted for 
post-traumatic arthritis, this could not be a basis for a 
separate, compensable evaluation for the right ankle.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by x-ray findings, is rated as for degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.   

In short, Diagnostic Code 5003 provides for ratings for 
arthritis based upon limited or painful motion.  As the 
veteran's left ankle disability is currently rated 20 percent 
under Diagnostic Code 5271 on the basis of limited motion of 
the ankle, a separate, compensable rating for arthritis could 
not be assigned also on the basis of limited motion.  See 
38 C.F.R. § 4.14; cf. Esteban v. Brown, 6 Vet App 259 (1994).  

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.  Section § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing. § 4.59 is for painful motion due 
to arthritis.     
 
The Board considers these regulations and finds that the 
veteran's right ankle disability does not warrant an 
additional rating beyond that which is established under DC 
5271.  The Board acknowledges that in the most recent VA 
examination, the examiner concludes that the veteran has pain 
on motion of the right ankle, with possible functional 
limitation during flare-ups with increased use.  However, the 
examiner concluded that there was no demonstrable evidence of 
weakness due to pain, and that it was not feasible to express 
this pain in terms of additional limitation of motion.  The 
Board also notes that the veteran's rating under DC 5271 
would not be considered marked limitation of motion if it 
were not for the pain he describes during range of motion 
testing.  Furthermore, the most X-ray evidence shows early 
degenerative changes, yet the January 1999 VA examiner stated 
in his report that the veteran's right ankle condition, which 
would include ankle pain, has essentially remained unchanged 
since his previous examination of the veteran in 1994.  
Therefore, the Board does not find sufficient evidence to 
show that this most recent finding of early degenerative 
changes has caused his ankle pain, which has existed for many 
years.  The Board does not find sufficient evidence of pain 
on movement or weakened movement to warrant an additional 
rating pursuant to Sections 4.40, 4.45, or 4.59.  Thus, the 
20 percent rating under the Schedule is appropriate.   

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals, (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

The 20 percent rating according to the Schedule does not, 
however, preclude the Board from granting a higher rating for 
this disability.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service 
connected disability" is made.  38 C.F.R. § 3.321 (b)(1) 
(1999).  The Board must find that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 40 
percent, exists in the Schedule for greater disability of the 
ankle.  However, the record does not establish a basis to 
support a higher rating under the Schedule.  The Board also 
finds no evidence of an exceptional disability picture in 
this case.  The Board recognizes that the veteran was 
hospitalized in 1986, 1987 and 1988 for two reconstructions 
and arthroscopy of his right ankle.  However, the record does 
not show that he has been hospitalized since that time, so as 
to warrant extraschedular consideration.  The Board also does 
not find that his right ankle condition by itself has created 
a marked interference with his employment.  The Board 
acknowledges that the veteran stated during his Board Hearing 
that he has not worked since 1992 or 1993, when he was a 
postal employee.  This coincides with surgery for a non-
service-connected upper extremity disability.  Moreover, 
there is no objective evidence that the veteran's service-
connected ankle disability alone markedly interferes with his 
ability to work, particularly in an environment requiring 
little to no mobility where his ankle disability would not be 
a determining factor in his employment.  For the reasons 
noted above, the Board concludes that the impairment 
resulting from this right ankle disability is adequately 
compensated by the rating now assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted.

	II.  Right foot claim

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board first looks for evidence of a current disability, 
based on a medical diagnosis.  A January 1993 letter from Dr. 
Jonathan J. Lubitz, D.P.M., states that a biomechanical 
evaluation of the right foot revealed a forefoot to rearfoot 
imbalance of approximately 15 degrees of forefoot varus, and 
a rearfoot varus of approximately 12 degrees.  Subtalor joint 
range of motion reveals approximately 12-15 degrees of 
inversion and approximately 3-4 degrees of eversion of the 
right foot.  Dr. Lubitz described this right foot condition 
as a forefoot and rearfoot varus deformity.  This is 
sufficient evidence of a right foot condition for purposes of 
a well grounded claim.  

As for evidence of the incurrence or aggravation of a disease 
or injury during active military service and nexus between 
service and a current disability, the Board finds that these 
elements also have been satisfied.  In Dr. Lubitz's January 
1993 letter, he states that the veteran's right foot problem 
is probably related to the service connected right ankle 
disability.  Therefore, the Board finds that this evidence 
also satisfies the remaining two elements of a well grounded 
claim.      


ORDER

The claim of entitlement to service connection for a right 
foot condition secondary to a service connected right ankle 
disability is well grounded.  To this extent only, the appeal 
is granted.

An increased disability evaluation for right ankle disability 
is denied.  


REMAND

Because the claim of entitlement to service connection for a 
right foot condition is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed on the veteran's right foot claim.  Specifically, 
the Board notes that the most recent VA examination, from 
January 1999, reveals that the veteran complains of pain 
along the lateral border of the right foot, and the examiner 
noted that the veteran walks on the lateral border of the 
right foot with a slight limp.  X-rays of the right foot and 
ankle did not reveal any problem with the right foot.  The 
diagnostic impression for the right foot was painful lateral 
border of the right foot secondary to altered gait pattern 
due to chronic right ankle instability.  While the VA 
examiner attributes this right foot pain, or "right foot 
condition" to the service connected ankle disability, it is 
unclear from this examination report whether the veteran's 
right pain is an actual disability in and of itself, or 
merely a residual symptom of his right ankle disability.  
Also, the examiner did not refer to the varus deformity 
described by Dr. Lubitz.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should return the case to the 
VA physician who conducted the January 
1999 examination of the veteran's right 
foot.  The examiner should identify the 
nature of the veteran's current right 
foot condition, and specify whether the 
veteran has a diagnosed right foot 
disability, or merely symptoms related to 
the right ankle disability.  The claims 
folder should be made available to the 
examiner.  If this examiner is no longer 
available, a new VA examination should be 
offered to the veteran to determine the 
existence of a current right foot 
disability.  

2.  After completion of the medical 
review or, if necessary, the VA 
examination, the RO should readjudicate 
the veteran's claim for service 
connection for a right foot condition.  

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby notified that if further VA examination 
is warranted, it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999); see Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



